Name: Commission Regulation (EEC) No 3103/87 of 16 October 1987 opening intervention purchasing of colza, rape and sunflower seed in the Community except in Portugal
 Type: Regulation
 Subject Matter: competition;  plant product
 Date Published: nan

 17 . 10 . 87 Official Journal of the European Communities No L 294/ 13 COMMISSION REGULATION (EEC) No 3103/87 of 16 October 19$ 7 opening intervention purchasing of colza, rape and sunflower seed in the Community except in Portugal under Article 2 of Regulation No 282/67/EEC interven ­ tion purchasing of oil seeds should be opened throughout the Community except in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management - Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commision Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 5/87 (2), and in particular Article 26 (3) thereof, Having regard to Commission Regulation No 282/ 67/EEC of 11 July 1967 on detailed rules for intervention for oil seeds (3), as last amended by Regulation (EEC) No 2933/87 (4), and in particular Article 2 (2) thereof ; Whereas Article 2 of Regulation No 282/67/EEC specifies the conditions under which intervention purchasing of colza, rape und sunflower seed may be commenced ; whereas paragraph 7 of that Article lays down special conditions that must apply in the case of Spain and of Portugal ; Whereas market prices recorded in the manner specified in the Community as constituted on 31 December 1985 and in Spain are below the intervention prices ; whereas the required conditions are not met in Portugal ; whereas HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of all member States except Portugal shall purchase colza, rape and sunflower seed of Community origin offered at intervention centres, the terms laid down in Regulation No 282/67/EEC applying. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1 987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3) OJ No 151 , 13 . 7, 1967, p . 1 . (4) OJ No L 278 , 1 . 10 . 1987, p. 46 .